DANAHY, Acting Chief Judge,
concurring.
I agree with the result reached by the majority because I believe our supreme court has now made it clear that upon violation of probation or community control a trial court may not impose a sentence exceeding the one cell upward increase permitted by Florida Rule of Criminal Procedure 3.701(d)(14) and that no further departure upon violation of probation or community control is allowed except for valid reasons which existed at the time the defendant was placed on probation or community control. See State v. Johnson, 585 So.2d 272 (Fla.1991); Williams v. State, 581 So.2d 144 (Fla.1991).